Case: 3:19-cv-00238-TMR-SLO Doc #: 37 Filed: 09/23/20 Page: 1 of 1 PAGEID #: 411



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


JULIE MAYNARD, INC.,                       :
                                           :      Case No. 3:19-cv-00238
           Plaintiffs,                     :
                                           :      District Judge Thomas M. Rose
vs.                                        :      Magistrate Judge Sharon L. Ovington
                                           :
WHATEVER IT TAKES                          :      DECISION AND ENTRY
TRANSMISSIONS & PARTS, et al.,             :
                                           :
           Defendants.                     :


           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. No. 36), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on September 2, 2020 (Doc. No.
              36) is ADOPTED in full; and

      2.      Defendant Troy Eakins’ Motion to Dismiss Count Five of the Complaint for
              lack of personal jurisdiction (Doc. No. 27) is granted, and Count Five is
              dismissed without prejudice pursuant to Fed. R. Civ. P. 12(b)(2).

           September 23, 2020                            *s/Thomas M. Rose

                                                           Thomas M. Rose
                                                      United States District Judge
